IN THE SUPREME COURT OF THE STATE OF NEVADA
                     IN THE MATTER OF S. H., A CHILD.                          No. 69825

                     PETER JASON HELFRICH,
                     Appellant,
                                                                                      FILED
                     vs.                                                              MAR 1 8 2016
                     THE STATE OF NEVADA,
                                                                                     TRADE K. LINDEMAN
                     Respondent.                                                  CLERK OF SUPREME COURT

                                                                                      DEPUTY CLERK
                                              ORDER DISMISSING APPEAL

                                     This is an appeal from a purported order of the district court
                     terminating appellant's parental rights. Fifth Judicial District Court, Nye
                     County; David R. Gamble, Judge.
                                     Our initial review of the docketing statement and other
                     documents before this court reveals a jurisdictional defect. Specifically,
                     the notice of appeal was prematurely filed because no written order has
                     been entered by the district court terminating appellant's parental rights.
                     See NRAP 4(a)(6); Rust v. Clark Cnty. Sch, Dist., 103 Nev. 686, 688-89.
                     747 P.2d 1380, 1381-82 (1987), Accordingly, we conclude that we lack
                     jurisdiction over this appeal, and we
                                     ORDER this appeal DISMISSED .1


                                                              da_4;
                                                 Hardesty


                                                    J.                        Piek0
                     Saitta                                       Pickering


                              1 In
                              light of this order, appellant's motion for leave to proceed in
                     forma pauperis is denied, as moot.


SUPREME COURT
     OF
   NEVADA

(0) 1947A •944Wc#,
                                                                                             14,-021(0314
                cc:   Chief Judge, The Fifth Judicial District Court
                      Hon. David R. Gamble, Senior Judge
                      Peter Jason Helfrich
                      Nye County District Attorney
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A